Title: From John Adams to Boston Patriot, 12 March 1811
From: Adams, John
To: Boston Patriot


				
					
					Quincy, March 12th, 1811.
				
				The Hague, October 8th; 1782—Wrote to Secretary Livingston—“At 12 o’clock to-day I proceeded, according to appointment, to the state house, where I was received with the usual formalities at the head of the stairs, by Mr. Santheuvel, a deputy from the province of Holland and Mr. Van Linden, the first noble of Zealand, and a deputy from that province, and by them conducted into the chamber of business, (chambre de Besogne) an apartment adjoining to the truce chamber (chambre de treve) where were executed the treaty of commerce and the convention concerning recaptures, after an exchange of full powers.The treaty and convention are both enclosed, or at least an authentic copy of each. If the copy should arrive before the original, which I shall reserve to be sent by the safest opportunity I can find, it will be a sufficient foundation for the ratification of congress.I hope the treaty will be satisfactory to congress. It has taken much time to obtain the remarks and consent of all the members of this complicated sovereignty.

Very little of this time has been taken up by me, as congress will see by the resolution of their high mightinesses, containing the power to the deputies to conclude and sign the treaty. For although all communications to me were in Dutch, a language in which I was not sufficiently skilled to depend upon my own knowledge, Mr. Dumas was ever at hand, and very ready to interpret to me, every thing in French, by which means I was always able to give my answers without loss of time.The papers in which the whole progress of this negotiation is contained in Dutch, French, and English, make a large bundle, and after all, they contain nothing worth transmitting to congress. To copy them would be an immense labour to no purpose. To send the originals at once would expose them to loss.

Several propositions were made to me, to which I could not agree; and several were made on my part which could not be admitted by the states. The final result, contained in the treaty, is as near the spirit of my instructions as I could obtain, and I think it is nothing materially variant from them.The lords the deputies proposed to me to make the convention a part of the treaty. My answer was, that I thought the convention, which is nearly conformable to that lately made with France, would be advantageous on both sides; but as I had no special instructions concerning it, and as congress might have objections that I could not foresee, it would be more agreeable to have the convention separate from the treaty; so that congress, if they found any difficulty, might ratify the latter without the former. This was accordingly agreed to.It seemed at first to be insisted on, that we should be confined to the Dutch ports, in Europe; but my friend Mr. Van Berckell and the merchants of Amsterdam came in aid of me, in convincing all, that it was their interest to treat us upon the footing Gentis Amicissima, in all parts of the world.

Friesland proposed that a right should be stipulated for the subjects of this republic to purchase lands in any of our States—but such reasons were urged as convinced them that this was too extensive an object for me to conceed. 1st. It was not even stipulated even for France. 2d. If it should be now introduced into this treaty, all other nations would expect the same; and although at present it might not be impolitic to admit of this, yet nobody could think it wise to bind ourselves to it forever. 3d. What rendered all other considerations unnecessary, was, that congress had not authority to do this, it being a matter of the interior policy of the seperate states. This point was given up.A more extensive liberty of engaging seamen in this country was a favorite object, but it could not be obtained.The refraction, as they call it, upon tobacco, in the weigh-houses, is a thing that enters so deeply into their commercial policy, that I could not obtain any thing more particular or more explicit than what is found in the treaty.Upon the whole I think the treaty is conformable to the principles of perfect reciprocity; contains nothing that can possibly be hurtful to America, or offensive to our allies, or to any other nation, except Great Britain, to whom it is indeed, without a speedy peace, a mortal blow.The rights of France and Spain are sufficiently secured by the twenty-second; although it is not in the very words of the project transmitted to me by congress. It is the same in substance and effect. The Duke de la Vauguion was very well contented with it: and the states were so jealous of unforeseen consequences from the words of the article as sent me by congress, and as first proposed by me, that I saw it would delay the conclusion without end. After several conferences and many proposals, we finally agreed upon the article as it stands, to the satisfaction of all parties.The clause reserving to the Dutch their rights in the East and West Indies, is unnecessary, and I was averse to it, as implying a jealousy of us; but as it implies also a compliment to our power and importance, was much insisted on, and amounted to no more than we should have been bound to do, without it, I withdrew my objection.The proviso, of conforming to the laws of the country, respecting the external show of public worship, I wished to have excluded; because I am an enemy to every appearance of restraint, in a matter so delicate and so sacred as the liberty of conscience; but the laws here do not permit Roman Catholics to have steeples to their churches; and these laws could not be altered.I shall be impatient to receive the ratification of congress, which I hope may be transmitted within the time limited.The Hague, October 12, 1782—wrote to Mr. Secretary Livingston—“Yesterday afternoon, Mr. Van der Burg Van Spieringshoek, the agent of their high mightinesses, brought me the enclosed resolution relative to a vessel of Mr. Dubbledemuts. I promised to enclose it to congress. I would have it translated here, but I have not time. I presume congress has or will have an interpreter for the low Dutch.

It is much to be desired that congress would take some measures to inquire into this affair.The cause of my being so pressed for time, is, that I am preparing to set off for Paris, and have not only all my dispatches to make up, to send with the treaty: but have obligations to sign respecting the loan, that so essential a business may not stand still in my absence.Mr. Jay writes me that Mr. Oswald has received a commission to treat of peace, with the commissioners of the United States of America. I shall set off for Paris next week.”The foregoing letter is the last that I wrote to my government from Holland, till my return to the Hague, on the 23d day of July, 1783.The customs of the world made it necessary that I should make formal visits to take leave before my departure for Paris, of the president at least of their high mightinesses, of the prince and princess of Orange, of the grand pensionary of Holland, of the Secretary Fagel, and of so many other characters, as consumed much time.It was necessary that a great number of obligations should be signed for the loan of money.The dispatches necessary for congress were voluminous. It was necessary to make arrangements to set my household in order. Every moment of my time, assisted by two secretaries, Mr. Thaxter and Mr. Charles Storer, was employed, and the rainy season had made the roads almost impracticable.—With our utmost exertions, we could not arrive at Paris till the 26th of October.
				
					John Adams.
				
				
			